Exhibit 10.1

 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (the "Agreement") dated as of December 24, 2014, has
been executed by the undersigned (the "Subscriber") in connection with the offer
and sale (the "Offering") of 1,600,000 shares of common stock, $0.001 par value
per share (the "Shares"), at a price of US$0.25 per share of Yosen Group, Inc, a
Nevada corporation (the "Company"). The Offering of the Shares is being made in
reliance upon the provisions of Regulation S ("Regulation S") promulgated by the
Securities and Exchange Commission (the "SEC") under the Securities Act of 1933,
as amended (the "Securities Act"). Upon the terms and subject to the conditions
set forth herein, the Subscriber hereby agrees to purchase, and the Company
hereby agrees to issue and sell the shares. In consideration of the mutual
promises, representations and warranties set forth herein, the Company and the
Subscriber hereby agree as follows:

 

1. Agreement to Subscribe

 

1.1 Purchase and Issuance of the Shares. The Subscriber is hereby subscribing
for 1,600,000 Shares of Common Stock. The aggregate price payable for the Shares
is US$400,000.00 ("Purchase Price"). At the Closing, Subscriber will deliver to
the Company, or as otherwise instructed by the Company, the Purchase Price by
bank check, wire transfer or such other form of payment as shall be acceptable
to the Company, in its sole and absolute discretion.

 

1.2 Closing. The closing for the sale of the Shares to the Subscriber shall take
place at the offices of the Company on December 24, 2014 (the "Closing"), or at
such other time and/or such other place as the Company may determine in its sole
and absolute discretion.

 

2. Representations and Warranties of the Subscriber

 

The Subscriber represents and warrants to the Company that:

 

2.1 No Government Recommendation or Approval. The Subscriber understands that no
United States federal or state agency or similar agency of any other country,
has passed upon or made any recommendation or endorsement of the Company or the
Offering of the Shares.

 

2.2 Not a "U.S. Person". The Subscriber is not a "U.S. Person" as defined in
Rule 902 of Regulation S promulgated under the Securities Act, was not organized
under the laws of any United States jurisdiction, and was not formed for the
purpose of investing in securities not registered under the Securities Act. At
the time the purchase order for this transaction was originated, the Subscriber
was outside the United States.

 

1



2.3 Intent. The Subscriber is purchasing the Shares solely for investment
purposes, for the Subscriber's own account and not for the account or benefit of
any U.S. person, and not with a view towards the distribution or dissemination
thereof and the Subscriber has no present arrangement to sell the Shares to or
through any person or entity. The Subscriber understands that the Shares must be
held indefinitely unless such Shares are resold in accordance with the
provisions of Regulation S, are subsequently registered under the Securities Act
or an exemption from registration is available.



2.4 Restrictions on Transfer. The Subscriber understands that the Shares are
being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act. The Shares have not been and
will not be registered under the Securities Act, and, if in the future the
Subscriber decides to offer, resell, pledge or otherwise transfer the Shares,
such Shares may be offered, resold, pledged or otherwise transferred only (A)
pursuant to an effective registration statement filed under the Securities Act,
(B) to a non-U.S. person in an offshore transaction in accordance with Rule 903
or Rule 904 of Regulation S of the Securities Act, (C) pursuant to the resale
limitations set forth in Rule 905 of Regulation S, (D) pursuant to an exemption
from registration under the Securities Act provided by Rule 144 thereunder (if
available) or (E) pursuant to any other exemption from the registration
requirements of the Securities Act, and in each case in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction. The Subscriber acknowledges, agrees and covenants that it will not
engage in hedging transactions with regard to the Shares prior to the expiration
of the distribution compliance period specified in Rule 903 of Regulation S
promulgated under the Act, unless in compliance with the Securities Act. The
Subscriber agrees that if any transfer of its Shares or any interest therein is
proposed to be made, as a condition precedent to any such transfer, the
transferor may be required to deliver to the Company an opinion of counsel
satisfactory to the Company. Absent registration or another exemption from
registration, the Subscriber agrees that it will not resell the Shares to U.S.
Persons or within the United States.



2.5. Accredited and Sophisticated Investor.

 

The Subscriber is familiar with the term "accredited investor" as defined in
Regulation D promulgated under the Securities Act and is an "accredited
investor" within the meaning of such term in Regulation D.

 

The Subscriber is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Shares.

 

The Subscriber is able to bear the economic risk of his investment in the Shares
for an indefinite period of time because none of the Shares have been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.

 

2



2.6 Independent Investigation. The Subscriber, in making the decision to
purchase the Shares, has relied upon an independent investigation of the Company
and has not relied upon any information or representations made by any third
parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement. The Subscriber
is familiar with the business, operations and financial condition of the Company
and has had an opportunity to ask questions of, and receive answers from, the
Company’s officers and directors concerning the Company and the terms and
conditions of the offering of the Shares and has had full access to such other
information concerning the Company as the Subscriber has requested.

 

2.7 Authority. This Agreement has been validly authorized, executed and
delivered by the Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors' rights
generally. The execution, delivery and performance of this Agreement by the
Subscriber does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Subscriber is a party.

 

2.8 No Legal Advice from Company. The Subscriber acknowledges that he, she or it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement and the other agreements entered into between the
parties hereto with the Subscriber's own legal counsel and investment and tax
advisors. Except for any statements or representations of the Company made in
this Agreement and the other agreements entered into between the parties hereto,
the Subscriber is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

2.9 Reliance on Representations and Warranties. The Subscriber understands that
the Shares are being offered and sold to the Subscriber in reliance on specific
provisions of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth in this Agreement in order to determine the applicability of such
provisions.



2.10 No Advertisements. The undersigned is not subscribing for Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting.

3

 

3. Representations and Warranties of the Company

 

The Company represents and warrants to the Subscriber that:

 

3.1 Valid Issuance of Capital Stock. The shares of Common Stock will, when
issued in accordance with the terms of this Agreement, be duly authorized,
validly issued, fully paid and non-assessable.

 

3.2 Organization and Qualification. The Company is a corporation duly
incorporated and existing in good standing under the laws of the state of Nevada
and has the requisite corporate power to own its properties and assets and to
carry on its business as now being conducted.

 

3.3 Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Shares in accordance with the terms hereof, (ii) the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors' rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.4 No Conflicts. To the knowledge of the Company, the execution, delivery and
performance of this Agreement and the consummation by the Company of the
transactions

contemplated hereby do not materially (i) result in a violation of the Company's
Articles of Incorporation or By-Laws or (ii) conflict with, or constitute a
default under any agreement, indenture or instrument to which the Company is a
party. Other than any SEC or state securities filings which may be required to
be made by the Company subsequent to the Closing, the Company is not required
under federal, state or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or self-regulatory entity in order for it to perform any of
its obligations under this Agreement or issue the Shares in accordance with the
terms hereof.



4



4. Legends; Denominations

 

4.1 Legend. The Company will issue the Shares purchased by the Subscriber in the
name of the Subscriber and in such denominations to be specified by the
Subscriber prior to the Closing. The Shares will bear the following legend (the
"Legend"), and appropriate "stop transfer" instructions:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) TO A
NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, (C) PURSUANT TO THE RESALE
LIMITATIONS SET FORTH IN RULE 905 OF REGULATIONS S UNDER THE SECURITIES ACT, (D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (E) PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

4.2 Subscriber's Compliance. Nothing in this Section 4 shall affect in any way
the Subscriber's obligations and agreement to comply with all applicable
securities laws upon resale of the Shares.

 

4.3 Company’s Refusal to Register Transfer of Shares. The Company shall refuse
to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
filed under the Securities Act, or pursuant to an available exemption from the
registration requirements of the Securities Act.

 

5



5. Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada. The parties hereto hereby waive any right to a jury trial
in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

6. Assignment; Entire Agreement; Amendment

 

6.1 Assignment. Neither this Agreement nor any rights hereunder may be assigned
by any party to any other person other than by Subscriber to a person agreeing
to be bound by the terms hereof.

 

6.2 Entire Agreement; Amendment. This Agreement and any other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof, and no
party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth in
this Agreement. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge, or termination is sought.

 

7. Notices; Indemnity

 

7.1 Notices. Unless otherwise provided herein, any notice or other communication
to a party hereunder shall be sufficiently given if in writing and personally
delivered or sent by facsimile with copy sent in another manner herein provided
or sent by courier (which for all purposes of this Agreement shall include
Federal Express, UPS or other recognized overnight courier) or mailed to said
party by certified mail, return receipt requested, at its address provided for
herein or such other address as either may designate for itself in such notice
to the other and communications shall be deemed to have been received when
delivered personally on the scheduled arrival date when sent by next day or
2-day courier service or if sent by facsimile upon receipt of confirmation of
transmittal or, if sent by mail, then three days after deposit in the mail.

 

7.2 Indemnification. Each party shall indemnify the other against any loss, cost
or damages (including reasonable attorney's fees and expenses) incurred as a
result of such party's breach of any representation, warranty, covenant or
agreement in this Agreement.

 

6



8. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.

 

9. Survival; Severability

 

The representations, warranties, covenants and agreements of the parties hereto
shall survive the Closing. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

 

10. Titles and Subtitles

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

 

7



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]


8



 



Name of the Subscriber: Shu Chen           Date of Subscription: December 24,
2014     Place of Residency and/or Principal Place of Business: Hangzhou China,
  Address of Subscriber:                                   Signature of
Subscriber:     By: /s/ Shu Chen   Name: Shu Chen  



 

 

 

9

 



 



This subscription is accepted by the Company on the 24th day of December, 2014  
    YOSEN GROUP, INC.         Name: /s/ Zhenggang Wang   Title: Chief Executive
Officer    



